Citation Nr: 0727013	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-24 401A	)	DATE
	)

	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss.

2. Entitlement to an effective date prior to February 3, 2003 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to July 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2004 
and August 2005 rating decisions of the Philadelphia RO.  The 
August 2005 rating decision granted service connection for 
tinnitus, rated 10 percent, effective from February 3, 2004.  
In July 2006, a hearing was held before a Decision Review 
Officer at the RO.  A September 2006 rating decision granted 
the veteran an earlier effective date of February 3, 2003.  
The veteran has continued to express disagreement with the 
effective date assigned; hence, the claim remains on appeal.  
In May 2007, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are of record.

The matter of the rating for bilateral hearing loss is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.  


FINDINGS OF FACT

1. Tinnitus has been clinically documented since the 
veteran's initial VA examination in September 1967.

2. In the context of his disagreement with the initial rating 
assigned for his service connected hearing loss in 1968, the 
veteran indicated that associated tinnitus caused impairment; 
a February 1969 Board decision advised him that under then-
governing regulation, tinnitus could be assigned a separate 
compensable rating only if it was due to brain trauma.  
3. March 1976 and June 1999 liberalizing regulations amended 
the criteria for rating tinnitus.  

2. On February 3, 2004, the RO received the veteran's initial 
claim seeking service connection specifically for tinnitus.


CONCLUSION OF LAW

An effective date prior to February 3, 2003 for the grant of 
service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
As the rating decision on appeal granted service connection 
for tinnitus and an effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  A June 2005 statement of the case (SOC) 
provided notice on the "downstream" issue of effective 
dates of awards; a September 2006 supplemental SOC (SSOC) 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

If the award of compensation is due to a change in the law or 
an administrative issue, the effective date of the award 
shall be fixed in accordance with the facts, but shall not be 
earlier than the date of the change in the law.  In no event 
shall the increase be retroactive for more than one year from 
the date of application of a claim for compensation or the 
date of an administrative determination, whichever is 
earlier.  See 38 U.S.C.A. § 5110(g).  If a claim is reviewed 
by VA on its own initiative or at the request of the veteran 
within one year from the effective date of the liberalizing 
law, then benefits may be authorized from the effective date 
of the law.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed 
by VA on its own initiative or at the claimant's request more 
than one year after the effective date of the law, then 
benefits may be authorized for a period of one year prior to 
the date of the administrative determination of entitlement 
or the date of receipt of the claimant's request.  38 C.F.R. 
§ 3.114(a)(2), (3).  

The veteran's claim of service connection for tinnitus was 
received on February 3, 2004.  In a September 2006 rating 
decision, the RO granted him an effective date of February 3, 
2003, based on a liberalizing law (effective June 10, 1999) 
that changed the evaluation criteria for tinnitus.  The RO 
found that the veteran had met all of the criteria for the 
liberalizing law on June 10, 1999 and that eligibility 
existed continuously from that date to the date of his 
February 3, 2004 claim; hence, he was entitled to an 
effective date one year prior to the date of receipt of his 
claim.  38 C.F.R. § 3.114.

The veteran alleges that he is entitled to an effective date 
in either 1967 or in March 1976, when liberalizing law 
provided that persistent tinnitus as a symptom of a head 
injury, concussion, or acoustic trauma was entitled to a 10 
percent rating.  38 C.F.R. § 4.84b (1976).  He states that he 
raised a claim of service connection for tinnitus in 1967 
when he consistently reported in statements to VA and on 
September 1967 VA examination that he had ringing in his 
ears.  The Board does not dispute that these statements were 
of record in 1967 and 1968.  However, they were submitted in 
connection with a claim for an increased rating for bilateral 
hearing loss, not as a separate claim of service connection 
for tinnitus.  In 1967 and 1968, the veteran did not indicate 
an intent to file a separate claim of service connection for 
tinnitus; his statements only alleged that he was entitled to 
a higher rating for service-connected bilateral hearing loss 
because of the ringing in his ears and its effect on his 
hearing.  [Notably, a February 1969 Board decision considered 
the veteran's tinnitus and found that it was not a basis for 
him to obtain a higher rating for service-connected hearing 
loss as governing regulation in 1969 provided for a 
compensable rating for tinnitus only where it was caused by 
brain trauma.  The evidence did not show that tinnitus was 
caused by brain trauma.  The Board decision is final and is 
not subject to revision in the absence of clear and 
unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 5109A, 7104.  CUE in the February 1969 Board decision has 
not been alleged, and that Board decision is a legal bar to 
an effective date for a compensable rating for tinnitus prior 
to the date of the decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  Hence, the 
veteran is precluded from an effective date in 1967 for a 
compensable rating for tinnitus, as he has requested.]  

After the February 1969 Board decision, the veteran did not 
submit a claim (formal or informal) of service connection for 
tinnitus until February 3, 2004 (more than one year after the 
effective dates of the March 1976 and June 1999 liberalizing 
laws).  As noted, governing regulation provides that one year 
prior to the date of application is the earliest effective 
date allowed where an application for compensation is 
received more than one year after a liberalizing law becomes 
effective.  38 C.F.R. § 3.114.  Hence, the veteran is 
precluded from receiving an effective date prior to February 
3, 2003 on the basis of either liberalizing law.  Id.  There 
is nothing in the record received prior to February 3, 2003 
that may be construed as expressing a claim seeking service 
connection for tinnitus.  As no earlier claim seeking service 
connection was filed, there is no provision in the law or 
regulations authorizing an award of service connection for 
tinnitus prior to February 3, 2003.  38 C.F.R. §§ 3.114, 
3.400.

The preponderance of the evidence is against the veteran's 
claim for an effective date prior to February 3, 2003, and it 
must be denied.
ORDER

An effective date prior to February 3, 2003 for the grant of 
service connection for tinnitus is denied.

REMAND

At the May 2007 hearing, the veteran testified that his 
hearing has gotten worse since the most recent (August 2006) 
VA examination.  In light of these allegations of worsening, 
the veteran should be afforded another VA examination.  
38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of the veteran's bilateral 
hearing loss. 

2. The RO should then re-adjudicate the 
claim seeking an increased rating for 
hearing loss.  If it remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


